EXHIBIT 10.1 EQUITY AWARD NOTICE Pursuant to the terms and conditions of the Haverty Furniture Companies, Inc. 2004 Long-Term Incentive Plan (the “Plan”), on January 25, 2010, you were granted a restricted stock unit award (“RSU”) in the amount of XXX units.Each RSU is equivalent to one share of common stock upon vesting. Subject to your continued employment with the Company, your award will vest over four years in accordance with the following schedule: 10% vest on May 8, 2011 10% vest on May 8, 2012 10% vest on May 8, 2013 70% vest on May 8, 2014 Until vested, the units represented by this award are not entitled to receive cash dividends and do not have the right to vote. The restrictions governing this award will lapse immediately upon a change in control, death or permanent and total disability as defined in Section2 of the Plan. Units not vested at retirement will be forfeited.Please consult the 2004 Long-Term
